DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
Claims 1, 2, 8, 11, and 14-18 are pending.  Claims 3-7, 9-10, 12-13 are cancelled. Claim 18 is withdrawn.  
Response to Amendment
The provisional rejection of claims 1, 2, 8, 11, 14-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 13-14, 16-19 of copending Application No. 14/183,649 is withdrawn upon consideration that the instant method claims are limited to E.C.3.1.1.3 (triacylglycerol acylhydrolase) which is different from the copending method claims in Application No. 14/183,649 requiring contact with a EC 3.1.1.1 (lipid esterase) or E.C. 3.1.1.74 (cutinase).
The rejection of claims 1-2, 8, 11 and 14-17 under pre-AIA  35 U.S.C. 103(a) as obvious over Mizusawa et al. (US 6,265,191) in view of Lant (WO2007/087257A2), 
Response to Arguments

Applicant’s arguments filed 3/24/2021, with respect to claims 1, 2, 8, 11, 14-17 have been considered but are not persuasive.  Applicant’s urge unexpected results achieved by the composition citing the instant specification Example 1, table 1-3 and paragraphs [0237] and [0250].    The table 3, on page 14 of Applicant’s specification identifies the difference in the quantifiable SR =62 of pretreatment 3 vs. SR=41 of pretreatment 4(E.C. 3.1.1.74 lipid esterase in Mizusawa et al.)  Applicant’s arguments, nor the table 3 address if the pre-treatment composition 4 is a comparison of the LIPEX or LIPOLASE from the Mizusawa et al. patent. 
In response, see the new grounds of rejection below addressing the claimed endpoint of 99% not being supported by the specification as originally filed.  Examiner notes that [0239] describes the  third pre-treatment composition was prepared comprising the same ingredients as pre-treatment composition 1 but also comprising a variant having at least 90% sequence identity to wild-type lipase from Thermomyces lanuginosus and having sequence Substitutions T231R and N233R.  
Applicant’s argument of superior and unexpected results are not found persuasive because the instant spec [0201] recites LIPEX tradename encompassing the lipid esterase in the claimed method.  Because Lant et al. teach that the E.C.classification 3.1.1.3 as taught by Mizusawa et al. includes the tradenames LIPEX and is a variant of the tradename LIPOLASE has the specifically claimed mutations 
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8, 11, 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner does not find the 99% sequence identity endpoint being claimed by amended claim 1. Applicant’s specification [0202] teach an endpoint of >90% and [0213] teaches an endpoint of at least 98%.  The original specification does not have support for the amended claim 1 with an endpoint of 99% and applicant’s remarks have not addressed where in the specification to find the claimed endpoint of 99%.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 -2, 8, 11 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Mizusawa et al. (US 6,265,191) in view of Lant (WO2007/087257A2), Simonsen et al. (WO2012/75401A2), Showell (WO 00/42151) and Fuglsang et al. (US 6,495,357).
Mizusawa et al. teach lipase is immobilized on surfaces to facilitate oil removal from the surfaces and to alter wettability of the surfaces. See abstract.  Specifically, Mizusawa et al. teach that lipase (from for example, Bacterial lipases are classically defined as glycerolesterhydrolases (EC 3.1.1.3) since they are polypeptides capable of cleaving ester bonds) are sorbed on fabric forms a fabric-lipase complex for oil stain removal. The lipase may be sorbed on fabric before or after an oil stain, and the lipase is active to hydrolyze an oil stain on dry fabric or fabric in laundering solutions. Thus, meeting the claimed sequential order of claim 1, step i and ii.  The sorbed lipase has enhanced stability to denaturation by surfactants and to heat deactivation, is resistant to removal from fabric during laundering, retains substantial activity after drying fabric at an elevated temperature, and retains activity during fabric storage or wear. 
Redeposition of oil and oil hydrolysis by-products during laundering of fabric is retarded by the lipase. See the abstract, col. 1,ln.33 and col.7,ln.55-67.  It is the Examiner’s position that the claimed amendment to drying the fabric before contact with the soil is clearly met by Mizusawa et al. in the abstract teaching that the lipase is sorbed onto the dry fabric or fabric in laundering solutions.  The sorbed lipase is 
The cotton fabric is taught in fig 2 and col.3,ln.65.  
The concentration in amended claim 1 is met by the prior art claim 22.  Mizusawa et al. teach effective surface modifying compositions have enzyme within the range of 0.1 g/ml enzyme (0.1 ppm) and 20 g/ml enzyme. Of course, yet higher concentrations could be used. Efficacy of the lipase even when only 0.1 ppm lipase compositions are used for fabric treating is shown by the data in Table 9. See col.11,ln.65.
The surfactant of claims 8 and 11 is met by Mizusawa et al. teaching in col.8,ln.15-25 and example 5's surfactant solution (0.3 mM C.sub.12 LAS/Neodol 25-9, 2:1 molar ratio) in col.11, ln.7 and example 6, ln.25-35. 
            Mizusawa et al. teach room temperature in the examples, however, the examples are silent as to the time limitation of at least 6 minutes an no more than 30 minutes as required by claim 1.  Also, Mizusawa et al. is silent as to the sequence substitutions of the lipid esterase as recited by claim 1 step i.  However, Examiner notes that Mizusawa et al. teaches in example 4 polycotton treated with commericially available LIPOLASE enzyme in Table 3, col.6, lines 25-30.
Mizusawa et al. do not specifically teach immobilizing onto the fabric the claimed variant wild type lipase from T. lanuginosus and having substitutions T231R and N233R and the claimed step iii wherein that lipase-fabric is laundered with the same lipase detergent as required by amended claim 1. 

Regarding the amendment to the wash times, Lant et al. teach that the wash temperature is 30oC and the wash time is 15 minutes (2min +1min +10min +2 min) which is the same claimed temperature and falls within the claimed time range of 6-30 minutes as required by claim 1.  See page 16,test method steps 2-7.  
Regarding the claimed amendment to the triarylmethane hueing dye, Lant et al. teach triphenylmethane hueing dyes on pgs. 6-8.  Regarding the amendment to the triarylmethane dye having about 2-15 ethylene oxide units, it is the Examiner’s position that this is met by the prior art teaching the same dyes on pages 8-10 as in the Applicant’s specification [0069].    
It would have been nonetheless obvious to one of ordinary skill in the art, at the time the invention was made, to modify the lipid esterase in the lipase-fabric of Mizusawa et al. with the claimed variant lipase as taught by Lant et al. because Lant et al. teach that the E.C.classification 3.1.1.3 as taught by Mizusawa et al. includes the tradenames LIPEX and is a variant of the tradename LIPOLASE has the specifically claimed mutations T231R and N233R.  See page 3, last paragraph and page 4 line 7 of Lant et al.

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Mizusawa et al. with a method of laundering wherein the laundry detergent is contacted with the fabric at a temperature of 10-30oC for 6-30minutes because Mizusawa et al. and Lant et al. teach room temperature and guide one of ordinary skill to a specific wash temperature of 30oC for 15 minutes in general.  
Finally, it would have been nonetheless obvious to one of ordinary skill in the art, at the time the invention was made, to modify hueing dye of Mizusawa et al. with a triphenylmethane hueing dye as taught by Lant et al. since Lant et al. teach fabric hueing dyes commonly known in the art that are used by Lipases.  See also the Simonsen reference guiding one of ordinary skill to this Lant reference on page 19, col.29. 
Both Mizusawa et al. and Lant et al. are silent as to the enzyme units on the fabric but in the analogous art Simonsen et al guide one of ordinary skill to a  concentration of the lipolytic enzyme in the examples of the prior art is less than 12500 LU/I which concentration falls within the claimed range of 80-1600 ng enzyme/g fabric.  
Mizusawa et al. and Lant et al. do not teach the method of laundering a fabric wherein the lipid esterase laundry detergent comprises a polydimethylsiloxane (PDMS) suds suppressor as required by claim 1.  Lant does teach siloxanes (page 14, 2nd to last line) in general. 
Showell et al. exemplify that it is commonly known for a laundry detergent to comprise an LAS surfactant, PDMS suds suppressor, sodium bicarbonate builder and a lipid esterase.  See Example 4, formulations I and III teaching LAS surfactant, sodium carbonate, Lipase of the tradename LIPOLASE or LIPOMAX, and PDMS suds suppressors. See example 1 for sodium bicarbonate.  See also page 67, 25-26 for a definition of the lipase.  See page 68 for a definition of the silicone foam suppressor.  And see page 65,ln.3 and 34 for a definition of the LAS surfactant and Na carbonate builder.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Mizusawa et al. with a method of laundering with a lipid esterase detergent comprising a PDMS suds suppressor as required by the instant claim 1, with a reasonable expectation of success and similar results, because Showell et al. guide one of ordinary skill that lipase containing detergents are notoriously well known to comprise PDMS suds suppressor in LIPOLASE based laundry detergents.   

It would have been nonetheless obvious to one of ordinary skill in the art, at the time the invention was made, to launder a fabric wherein the second lipid esterase is same from the lipid esterase of step (i) as required by amended claim 1 because Mizusawa et al. and Lant et al. teach that fabric is impregnated with the claimed variant lipase enzyme and Fuglsant et al. illustrate in Examples 11-14, the same claimed lipase variants (see more particularly the 11, 22nd 32, and 37th) variants encompassing the claimed modifications N233R or T231R or both are used in a plurality of detergents meant to wash clothes, including laundry already contacted with the LIPOLASE of Mizusawa et al.  
One of ordinary skill is motivated to combine the teachings of Mizusawa et al. and Lant et al. with Simonsen et al., Showell et al. and Fuglsang et al. since all references are in the analogous art of using a lipid esterase to treat cotton fabric.  Specifically, Mizusawa et al. relates to the field of use of lipases in laundry applications. (See abstract). Lant et al. is also a reference in the analogous art of laundry treatment. See the method of use described on page 15.  Lant is also disclosed by Simonsen et al. on page 19, ln.29.  Showell (WO 00/42151) is also in the same field of laundry.  See abstract.  Thus, one of ordinary skill in the art is motivated to combine the teachings of Mizusawa et al.with that of and Lant (WO2007/087257A2), Simonsen et al. (WO2012/75401A2), Showell (WO 00/42151), and Fuglsang (US 6,495,357) since all 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/          Examiner, Art Unit 1764